Citation Nr: 0739772	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2007, the veteran and his spouse appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  


FINDINGS OF FACT

1.  The veteran's left knee chondromalacia is manifested by 
complaints of pain with flexion not limited to 15 degrees or 
less, with no instability, no X-ray evidence of arthritis, 
and extension to 0 degrees.  

2.  The veteran's right knee chondromalacia is manifested by 
complaints of pain with flexion not limited to 15 degrees or 
less, with no instability, no X-ray evidence of arthritis, 
and extension to 0 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.102, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2007).  

2.  The criteria for a disability rating in excess of 20 
percent for a right knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received timely notification 
prior to the initial unfavorable agency decision in November 
2004.  The RO notice letter dated in July 2004 informed the 
veteran of what VA still needed from him, including medical 
records if he had any, the status of his claim, including 
what VA had received so far, and what VA was responsible for 
getting, how the veteran could help, and what the evidence 
must show.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in May 
2006, and the claims were readjudicated in supplemental 
statements of the case in May and September 2007.    

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this 
regard, VA treatment records and a private examination report 
are on file.  No other treatment records have been 
identified.  Two VA examinations have been conducted, the 
most recent in August 2007.  The veteran has been afforded a 
hearing before the Board.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Increased Evaluations for Left and Right Knee Chondromalacia

Disability evaluations are determined by the application of 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded  history, and that each disability must be 
considered from the  point of view of the veteran working or 
seeking work.  Where there is a question as to  which of two 
disability evaluations shall be applied, the  higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that  rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  The provisions contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Evaluation of the same disability, or of the same 
manifestations of a disability, under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  To do so constitutes the 
impermissible practice of pyramiding.  Id.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard 



to that disorder, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.   Id.; 38 C.F.R. §§ 4.1, 
4.2 (2007). 

Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  
For each of the disabilities at issue here, the record will 
be examined to see if a disability rating higher than the one 
assigned by the RO is warranted during any stage of the 
claims period.  

Service connection was granted for left and right knee 
chondromalacia in August 1995, and the RO assigned 10 percent 
evaluations for each knee under DC 5257.  In December 2001, 
the RO assigned a 30 percent rating for the left knee and a 
20 percent rating for the right knee under DC 5260.  In March 
2003, the RO proposed to reduce the rating for the left knee 
disorder to 20 percent under DC 5260, and effectuated that 
decrease in June 2003.  The veteran sought increased 
evaluations for his knee disorders in June 2004, and this 
appeal ensued after the RO denied his claim in November 2004.  

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes.




VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance as to when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion (under Code 5003) or x-ray evidence of arthritis 
together with a finding of painful motion.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).   
Normal range of motion of the knee is from 0 degrees (full 
extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71, 
Plate II. 

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  




Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent  
rating is warranted for slight recurrent subluxation or  
lateral instability of the knee, a 20 percent rating is  
warranted for moderate recurrent subluxation or lateral  
instability of the knee, and a 30 percent rating is warranted  
for severe recurrent subluxation or lateral instability of  
the knee.  

No evidence of record shows the veteran to have an ankylosed 
left knee or right knee, dislocated semilunar cartilage of 
the left or right knee,  symptomatic removal of semilunar 
cartilage of the left or right knee, impairment of the tibia 
or fibula of the left or right knee, or genu recurvatum of 
the left or right knee.  Therefore, ratings under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 are not 
for application for either knee.  

As to DC 5260, the evidence does not show that the veteran 
has flexion limited to 15 degrees or less for either the left 
or right knee so as to support an increased evaluation.  
Christopher Breen, M.D. reported in April 2004 that the 
veteran had range of motion of the right knee from 0 to 115 
degrees and of the left knee from 0 to 120 degrees.  On VA 
examination in August 2004, active flexion of the left knee 
was to 60 degrees and for the right knee was to 70 degrees.  
Passive flexion was to 90 degrees for the left knee and to 
100 degrees for the right knee.  VA outpatient treatment 
records dated in October 2006 and April 2007 revealed range 
of motion of the knees from 0 to 90 degrees.  When the 
veteran was examined by VA in August 2007, active flexion of 
the left knee and the right knee was to 30 degrees and to 135 
degrees passively.  Thus, under that DC, a higher rating for 
limitation of flexion is not warranted.  However the Board 
may consider other potentially applicable DCs to determine if 
an increased or a separate rating may be assigned for either 
the left or right knee.  

As to DC 5257, the record does not support a finding that the 
veteran has instability or subluxation of either knee to 
support an increased or a separate evaluation for either the 
left or the right knee.  A VA treatment note dated in March 
2004 showed mild anterior cruciate ligament laxity of the 
right knee, and a note dated in February 2006 showed 1+ 
laxity on the left (at which time the right knee was 
described as 



stable).  However, Dr. Breen reported in April 2004 that 
there was no real evidence of any type of hard radiographic 
sign of instability, and on VA examination in August 2004 the 
examiner noted that the knees were stable to valgus and varus 
stress.  Magnetic resonance imaging (MRI) of the knees in May 
2006 revealed intact ligaments.  On VA examination in August 
2007, it was noted that the veteran's varus, valgus drawer 
and McMurray tests were negative.  Accordingly, the evidence 
overall does not support a finding of recurrent subluxation 
or lateral instability of either knee. 

In considering DC 5261, limitation of extension, the Board 
notes that the veteran has consistently had extension to 0 
degrees, including on VA examinations in August 2004 and in 
August 2007; thus, an increased or separate evaluation is not 
warranted for either knee.  Additionally, the record, 
including VA X-ray reports of August 2004 and August 2007 and 
VA MRIs in May 2006, does not show that the veteran has 
arthritis of either knee.  

The Board has also considered a private examination report 
dated in March 2004.  It was noted that the veteran worked as 
a security guard.  Examination showed motion of the left knee 
from 0 to 120 degrees and the right knee from 0 to 115 
degrees.  There was no pain with hyperflexion or 
hyperextension.  The examiner found that the veteran had 
bilateral anterior knee pain, fairly severe with no real 
evidence of any type of had radiographic sign of instability 
or severe degenerative disease.  This evidence does not 
support a finding that an increased or separate rating is 
warranted under any DC for either the left or right knee.

VA clinic notes from 2002 to 2007 have been reviewed and show 
generally complaints of knee pain; however these records also 
do not support a finding that an increased or separate rating 
is warranted for either the left or right knee.  In September 
2005, a VA examiner noted that the veteran had full range of 
motion of the left knee.  In April 2007, motion of the left 
knee was from 0 to 90 degrees, and in August 2007, active 
flexion was 0 to 30 degrees and passive flexion was 0 to 140 
degrees, bilaterally, and CT scan of both knees was normal.  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination in August 2004, the veteran reported having 
pain and no flares.  The veteran reported that he did not 
call in at work for sick leave.  The examiner noted that 
muscle strength was 4 out of 5, but that on observing the 
muscle development in the veteran's legs one would anticipate 
the muscle strength to be 5/5.  It was noted that on stress 
test he was limited by pain, not by weakness, fatigue or 
incoordination.  On VA examination in August 2007, the 
veteran reported no loss of work and no flares.  The examiner 
noted that the veteran had well developed muscles in his 
calves and quadriceps.  His gait was normal at times and 
limping at times.  The examiner noted that the veteran wore 
no devices and was able to perform his activities of daily 
living.  

After considering the effects of the pain on movement, 
functional limitation, weakness, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
for either the right or left knee do not meet or more nearly 
approximate the criteria for assignment of a higher rating.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App.  202 (1995).  It is noted that there is no 
crepitation as noted on VA examinations of August 2004 and 
August 2007, no weakness, no excess fatigability, and no 
incoordination shown.  The examinations showed no swelling 
deformity or atrophy.  Additionally the evidence does not 
show that there is interference with sitting or standing.  
While the veteran has been described as having an 
intermittent limping gait, the evidence as a whole shows that 
any impairment the veteran has due to his left or right knee 
disorders is adequately compensated in the 20 percent ratings 
assigned.  The severity of the veteran's complaints is also 
questionable, as the VA examiner in August 2007 noted that 
the veteran was able to sit in a chair with his knees at a 
90-degree angle, but on examination he was only able to 
actively flex the knees to about 30 degrees while grimacing. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied. 


ORDER

An increased evaluation for left knee chondromalacia beyond 
20 percent is denied.  

An increased evaluation for right knee chondromalacia beyond 
20 percent is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


